Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 05, 2022

The Court of Appeals hereby passes the following order

A22A0669. IN RE ESTATE OF TIMOTHY J. COOK, DECEASED.

      This appeal was docketed on December 1, 2021. The appellant’s brief and
enumeration of errors were due to be filed no later than December 21, 2021. Court of
Appeals Rules 22 (a) and 23 (a). Appellant has not timely filed a brief and
enumeration of errors, and no extension of time for filing has been filed. Accordingly,
this appeal is DISMISSED. Court of Appeals Rules 7 and 23 (a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/05/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.